IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


LUCRETIA SMITH,                             : No. 7 EM 2020
                                            :
                   Petitioner               :
                                            :
                                            :
             v.                             :
                                            :
                                            :
UNEMPLOYMENT COMPENSATION                   :
BOARD OF REVIEW,                            :
                                            :
                   Respondent               :


                                    ORDER



PER CURIAM

      AND NOW, this 27th day of March, 2020, the “Petition for Leave to File for

Allowance of Appeal Nunc Pro Tunc” is DENIED.